DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium or a memory that does not exclude transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave, and therefore does not fall within at least one of the four categories (a process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Egger (PG-Pub. US 20200151437) .
Regarding claim 1: 
Egger teaches: a computer-implemented method of facial recognition (¶ [0039] “FIG. 5 illustrates a preference implementation method 500 that uses selective image recognition and that may be carried out during operations of the system 100 of FIG. 1. As discussed above, other biometric and non-biometric recognition techniques may be used in place of or in addition to facial recognition”);
the method comprising: detecting a visual cue (step 520) within an image, the visual cue having a predetermined appearance indicative of a registered user of a facial recognition system (¶ [0040] “When people are present in the captured image, the method 500 continues at 520 with processing the captured image to determine whether the camera has detected a unique opt-in identifier or optical marker/token”; ¶ [0041] “If, at 514 and 520, it is determined that the image includes a person and that person is associated with or wearing an optical marker”); 
identifying a region (step 550) of the image that includes both the visual cue and a face (¶ [0041] “the method 500 continues at 540 with generating (such as with locator 134) a skeleton model to trace the optical marker to the correct face or facial region in the captured image. In step 550, the method 500 continues with capturing (e.g., using boundary boxes and cropping or the like) an image of the person associated with the optical marker from the frame/captured image from the camera”); 

    PNG
    media_image1.png
    546
    835
    media_image1.png
    Greyscale
and performing facial recognition (step 560) within the identified region only (¶ [0041] “…The method 500 continues as step 560 with comparing the captured images of recognizable features to reference images in an enrollment or opt-in database”).
Regarding claim 7:
Egger teaches: a method in accordance with claim 1 as applied above. 
Egger further teaches: wherein the visual cue comprises a barcode (FIG. 3A, ¶ [0029] “…As shown, the pattern 314 (e.g., an optional black and white (or colored) two-dimensional bar code or quick response (QR) code or the like)”).

Regarding claim 8:
Egger teaches: a method in accordance with claim 1 as applied above. 
Egger further teaches: wherein the visual cue comprises a barcode (FIG. 3A, ¶ [0029] “…As shown, the pattern 314 (e.g., an optional black and white (or colored) two-dimensional bar code or quick response (QR) code or the like)” a colored barcode is similar to a predetermined sequence of color).

Regarding claims 13-15: the claim limitations are similar to those of claim 1; therefore, rejected in the same manner as applied above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Egger (PG-Pub. US 20200151437) in view of Andersson (PG-Pub. US 20200366488).
Regarding claim 2: 
Egger teaches: a method in accordance with claim 1 as applied above. 
Egger does not specifically teach: further comprising: obtaining an identifier of a specific registered user of the facial recognition system; using the identifier to retrieve facial data for the specific registered user; and wherein performing facial recognition comprises comparing facial data extracted from the image with the retrieved facial data.
However, in a related field, Andersson teaches: obtaining an identifier of a specific registered user of the facial recognition system (abstract: “…acquiring a decryption key (associated with an encrypted biometric template associated with an enrolled user of the authenticating device)”; ¶ [0013] “In some embodiments, the decryption key comprises an open identifier of the key carrying device and acquiring the decryption key comprises reading the open identifier from the key carrying device”; ¶ [0056] “Furthermore, the decryption key is not associated with the authentication device but is rather associated with an enrolled user of the authenticating device” Note: a decryption key is used to retrieve a specific encrypted enrollment template is regarded as a unique identifier for a specific user); 
 (abstract: “…The method also comprises retrieving, from a storage medium, at least a part of the encrypted biometric template associated with the enrolled user, decrypting the retrieved part of the biometric template using the acquired decryption key”); 
and wherein performing facial recognition comprises comparing facial data extracted from the image with the decrypted facial data (abstract: “…and performing an attempt to authenticate the prospect user as the enrolled user based on a comparison between the acquired set of biometric data and the decrypted part of the biometric template”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger to incorporate the teachings of Andersson by including: acquiring an identifier associated with an enrolled  template of user to authenticate the user with the specific template in order to improve reliability, flexibility, and security and provide the advantage of being able to transfer enrollment securely between devices as disclosed by Andersson in ¶¶  [0041] – [0043].
Regarding claim 4: 
Egger teaches: a method in accordance with claim 1 as applied above. 
Egger does not specifically teach: obtaining a decryption key of a specific registered user of the facial recognition system; decrypting encrypted facial data for the specific registered user using the decryption key; and wherein performing facial recognition comprises comparing facial data extracted from the image with the decrypted facial data.
However, in a related field, Andersson teaches: obtaining a decryption key of a specific registered user of the facial recognition system (abstract: “…acquiring a decryption key (associated with an encrypted biometric template associated with an enrolled user of the authenticating device)”; ¶ [0014] “In some embodiments, the decryption key comprises a protected key…”; ¶  [0056] “Furthermore, the decryption key is not associated with the authentication device but is rather associated with an enrolled user of the authenticating device”); 
decrypting encrypted facial data for the specific registered user using the decryption key (abstract: “…The method also comprises retrieving, from a storage medium, at least a part of the encrypted biometric template associated with the enrolled user, decrypting the retrieved part of the biometric template using the acquired decryption key”); 
and wherein performing facial recognition comprises comparing facial data extracted from the image with the decrypted facial data (abstract: “…and performing an attempt to authenticate the prospect user as the enrolled user based on a comparison between the acquired set of biometric data and the decrypted part of the biometric template”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger to incorporate the teachings of Andersson by including: acquiring an decryption key associated with an enrolled  template of user to authenticate the user with the specific template in order to improve reliability, flexibility, and security and provide the advantage of being able to transfer enrollment securely between devices as disclosed by Andersson in ¶¶  [0041] – [0043].

	Claims 3, and 5-6  are rejected under 35 U.S.C. 103 as being unpatentable over Egger (PG-Pub. US 20200151437) in view of Andersson (PG-Pub. US 20200366488) and further in view of Timonen (PG-Pub. US 20200293166).
Regarding claim 3: 
Egger in view of Andersson teaches: a method in accordance with claim 2 as applied above. 
While Andersson teaches in ¶ ¶ [0013] – [0015] that the decryption key maybe an open identifier, a protected key by a password, or a challenge/response message all transferred using an NFC for example. 
Egger in view of Andersson does not specifically teach: wherein obtaining the identifier includes extracting the identifier from the visual cue.
However, in a related field, Timonen teaches: wherein obtaining the identifier includes extracting the identifier from the visual cue (¶ [0074] “…For example, the QR code can embed a key in the image. The AR/VR device 102 then analyzes the captured image of the QR code, and extracts the key which is then utilized to unlock companion device pairing features”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger and Andersson to incorporate the teachings of Timonen by including: wherein obtaining the identifier includes extracting the identifier from the visual cue in order to utilize the extracted key to unlock some features as disclosed by Timonen in ¶ [0074].

Regarding claim 5: 
Egger in view of Andersson teaches: a method in accordance with claim 2 as applied above. 
While Andersson teaches in ¶ ¶ [0013] – [0015] that the decryption key maybe an open identifier, a protect key by a password, or a challenge/response message all transferred using an NFC for example. 
Egger in view of Andersson does not specifically teach: wherein obtaining the decryption key includes extracting the decryption key from the visual cue.
However, in a related field, Timonen teaches: wherein obtaining the decryption key includes extracting the decryption key from the visual cue (¶ [0074] “…For example, the QR code can embed a key in the image. The AR/VR device 102 then analyzes the captured image of the QR code, and extracts the key which is then utilized to unlock companion device pairing features”; ¶ [0075] “…The AR/VR device 102 and companion device 104 can also employ cryptography to generate a secured communication channel between the devices, where encrypting and decrypting information (i.e., encryption keys) is embedded in the pairing data”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger and Andersson to incorporate the teachings of Timonen by including: wherein obtaining the decryption key includes extracting the decryption key from the visual cue in order to utilize the extracted key to unlock some features as disclosed by Timonen in ¶ [0074].

Regarding claim 6: 
Egger teaches: a method in accordance with claim 1 as applied above. 
Egger does not specifically teach: extracting a password from the visual cue; using the password to retrieve facial data for the specific registered user; and wherein performing facial recognition comprises comparing facial data extracted from the image with the retrieved facial data.
However, Andersson teaches: extracting a password (abstract: “…acquiring a decryption key (associated with an encrypted biometric template associated with an enrolled user of the authenticating device)”; ¶  [0056] “Furthermore, the decryption key is not associated with the authentication device but is rather associated with an enrolled user of the authenticating device”); 
using the password to retrieve facial data for the specific registered user (abstract: “…The method also comprises retrieving, from a storage medium, at least a part of the encrypted biometric template associated with the enrolled user, decrypting the retrieved part of the biometric template using the acquired decryption key”); 
and wherein performing facial recognition comprises comparing facial data extracted from the image with the retrieved facial data (abstract: “…and performing an attempt to authenticate the prospect user as the enrolled user based on a comparison between the acquired set of biometric data and the decrypted part of the biometric template”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger to incorporate the teachings of Andersson by including: acquiring an decryption key associated with an enrolled  template of user to authenticate the user with the specific template in order to improve reliability, flexibility, and security and provide the advantage of being able to transfer enrollment securely between devices as disclosed by Andersson in ¶¶  [0041] – [0043].
Egger in view of Andersson does not specifically teach: wherein obtaining the decryption key includes extracting the decryption key from the visual cue.
However, in a related field, Timonen teaches: extracting a password from the visual cue (¶ [0074] “…For example, the QR code can embed a key in the image. The AR/VR device 102 then analyzes the captured image of the QR code, and extracts the key which is then utilized to unlock companion device pairing features”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger and Andersson to incorporate the teachings of Timonen by including: wherein obtaining the decryption key includes extracting the decryption key from the visual cue in order to utilize the extracted key to unlock some features as disclosed by Timonen in ¶ [0074].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Egger (PG-Pub. US 20200151437) in view of Maeda (PG-Pub. US 20050074167).
Regarding claim 9: 
Egger teaches: a method in accordance with claim 1 as applied above. 
Egger does not specifically teach: further comprising: wherein detecting the visual cue comprises: identifying a plurality of pixels at a common location in each image of a series of 
However, in a related field, Maeda teaches: wherein detecting the visual cue comprises: identifying a plurality of pixels at a common location in each image of a series of images, wherein the color values of each of the plurality of pixels represent each color of the predetermined sequence of colors (¶ [0008] “…a recognition apparatus for taking a sequence of image [series of images] data, which has been obtained by shooting pictures including at least a portion of a person containing the face, and recognizing a facial portion of the person from the image data, the recognition apparatus including: a facial portion-identifying unit for identifying an image region including the facial portion of the person from each image data in the sequence of image [similar to identifying a plurality of pixels at a common location ] data successively; a unit for obtaining information about skin color of the person from pixel values within the identified image region [similar to color values of each of the plurality of pixels represent each color]” it is noted that the claim limitation merely describes a standard process to identify colors within an image and it is within the general knowledge of a person skilled in the art).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger to incorporate the teachings of Maeda by including: the color values of each of the plurality of pixels represent each color of the predetermined sequence of colors in order to obtain information regarding skin color within a series of images.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Egger (PG-Pub. US 20200151437) in view of Maeda (PG-Pub. US 20050074167).
Regarding claim 10: 
Egger teaches: a method in accordance with claim 1 as applied above. 
Egger does not specifically teach: wherein identifying the region of the image comprises: processing the image with an edge detection algorithm to identify a plurality of edges in the image; and combining the plurality of edges to form one or more continuous lines that surround the visual cue, wherein each continuous line defines a respective candidate region of the image.
However, in a related field, Du teaches: wherein identifying the region of the image comprises: processing the image with an edge detection algorithm to identify a plurality of edges in the image (¶ [0022] “…In the example situation 210 of FIG. 2B, a foreground location process begins by starting at the corners and/or edges of the image and moving each side of a rectangle 212 inward until an edge or portion of a contour of an object is detected. It should be understood that a rectangle is used here for speed and simplicity because the image of interest is rectangular, but that other shapes can be used as well, such as squares, circles, and irregular shapes or contours.”  ¶ [0023] “After each edge has stopped at an edge or contour of an object, a rectangularly bound region 222 of the image will be determined that will include the object of interest, as illustrated in the example situation of FIG. 2C”).
and combining the plurality of edges to form one or more continuous lines that surround the visual cue, wherein each continuous line defines a respective candidate region of the image (¶ [0024] “a connected component analysis, for example, can be utilized to attempt to connect the entire background region of the image, with the remaining region(s) being considered the object(s) of interest. In FIG. 2D, an outline or mask region 232 can be determined that then corresponds to the foreground (or background) portion of the image. This can be used to crop the image based on the location of the object, or can be used to expand the object to the appropriate aspect ratio, as discussed elsewhere herein. See FIGS. 8A-8C).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger to incorporate the teachings of Du by including: identify a plurality of edges in the image; and combining the plurality of edges to form one or more continuous lines that surround the visual cue, wherein each continuous line defines a respective candidate region of the image in order to select a region of interest within an image for image matching purposes. 

Regarding claim 11: 
Egger teaches: a method in accordance with claim 1 as applied above. 
Egger does not specifically teach: wherein identifying the region of the image comprises: processing the image with a foreground detection algorithm to identify one or more foreground regions of the image; and selecting at least one foreground region that includes the visual cue as a candidate region of the image.
However, Du teaches: processing the image with a foreground detection algorithm to identify one or more foreground regions of the image (¶ [0022] “…In the example situation 210 of FIG. 2B, a foreground location process begins by starting at the corners and/or edges of the image and moving each side of a rectangle 212 inward until an edge or portion of a contour of an object is detected. It should be understood that a rectangle is used here for speed and simplicity because the image of interest is rectangular, but that other shapes can be used as well, such as squares, circles, and irregular shapes or contours.”  ¶ [0023] “After each edge has stopped at an edge or contour of an object, a rectangularly bound region 222 of the image will be determined that will include the object of interest, as illustrated in the example situation of FIG. 2C”).
selecting at least one foreground region that includes the visual cue as a candidate region of the image (¶ [0023] “After each edge has stopped at an edge or contour of an object, a rectangularly bound region 222 of the image will be determined that will include the object of interest, as illustrated in the example situation of FIG. 2C”. See FIGS. 8A-8C).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Egger to incorporate the teachings of Du by including: processing the image with a foreground detection algorithm to identify one or more foreground regions of the image; and selecting at least one foreground region that includes the visual cue as a candidate region of the image in order to select a region of interest within an image for image matching purposes. 

Regarding claim 12: 
Egger in view of Du teaches: a method in accordance with claim 10 as applied above. 
Egger further teaches: wherein identifying the region of the image further comprises: performing a face detection algorithm within each candidate region to identify a candidate region that includes a single face (FIG. 4, ¶ [0038] “…The controller, such as with a facial region locator, creates a human skeleton model 464 and 467 for the opted in visitors 424 and 428, and this model 464, 467 is used to map the location of these two visitors' faces 465, 468 in the captured image from camera 415” each area 464 and 467 includes a single face each).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore (PG-Pub. US 20170264608) teaches a two-factor authentication system wherein a user seeking access to the secure facility or system generates a time-limited Quick Response (QR) code with his or her smartphone for display on a touchpad screen of the smartphone. The user presents the display of the QR code to a video camera of an authentication system that controls access to the secure facility or system. The video camera captures both the QR code on the smartphone screen and an image of the user. The authentication system then identifies the user based on a biometric analysis of the image of the user and confirms the authentication by verifying that the QR code corresponds to an authorized user. The QR code may be generated based on a secret key stored within the smartphone and the current date/time, with valid authorization limited to a narrow time window following generation of the QR code. See FIG. 3 and ¶ [0035].
Cai (PG-Pub. US 20190147185) teaches: a privacy protection in a captured image includes obtaining the captured image and image coordinates associated with one or more target individuals within the captured image. Facial recognition processing is executed against individual faces within the captured image, and one or more target individuals in the captured image are identified from the image coordinates. Representative data of the one or more target 
Yoon (PG-Pub. US 20150139496) teaches: identifying a partial region including an image area corresponding to at least one of an iris, a face, a text, and a barcode. See ¶ [0110] “…the ROI 450 may be determined based on attribute information of an image. Such attribute information may include a pattern, a size, or a resolution of an image, but is not limited thereto. For example, in an image pattern, at least one image of an iris image, a face image, or a text or barcode image may be recognized. In such a case, the ROI 450 may include an image area corresponding to at least one of an iris, a face, a text, or a barcode”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665